UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     AMALIE MUNSON,                                  DOCKET NUMBER
                 Appellant,                          SF-0752-13-1073-X-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: January 12, 2015
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL ∗

           Neil C. Bonney, Esquire, Virginia Beach, Virginia, for the appellant.

           Kevin D. Cox, Herlong, California, and Tiffany J. Hall, Warren, Michigan,
             for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The administrative judge issued a compliance initial decision finding the
     agency noncompliant with a settlement agreement entered in the underlying
     appeal, MSPB Docket No. SF-0752-13-1073-I-1.               See MSPB Docket No.


     ∗
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                    2

     SF-0752-13-1073-C-1, Compliance File, Tab 9, Compliance Initial Decision
     (CID). For the reasons discussed below, we find the agency in compliance and
     DISMISS the petition for enforcement. This is the final decision of the Merit
     Systems Protection Board in this compliance proceeding. Title 5 of the Code of
     Federal Regulations, section 1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

        DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2        On September 19, 2014, the administrative judge issued a compliance initial
     decision finding the agency in noncompliance with the settlement agreement
     entered in the underlying appeal. CID. The administrative judge ordered the
     agency to pay the appellant $41,122.13 in attorney fees. CID at 1. Neither party
     petitioned for review, and the case was referred to the Board’s Office of General
     Counsel to obtain compliance.
¶3        The Board issued an acknowledgement order instructing the agency to
     submit evidence of compliance by November 20, 2014.           MSPB Docket No.
     SF-0752-13-1073-X-1, Compliance Referral File, Tab 1 at 3. The agency did not
     respond.
¶4        On December 1, 2014, the agency informed the Office of General Counsel
     by email that it had paid the required amount to the appellant on November 18,
     2014. On December 2, 2014, the appellant’s attorney confirmed by email that he
     had received the payment. He stated that the only outstanding issue was any fees
     incurred as a result of the agency’s noncompliance.
¶5        Because both parties agree payment has been made as ordered by the
     compliance initial decision, we find the agency in compliance and dismiss the
     petition for enforcement. The appellant may file a separate attorney fee petition
     with the appropriate Board office. See 5 C.F.R. § 1201.203.
                                                                                  3

                  NOTICE TO THE APPELLANT REGARDING
                        YOUR RIGHT TO REQUEST
                       ATTORNEY FEES AND COSTS
      You may be entitled to be paid by the agency for your reasonable attorney
fees and costs. To be paid, you must meet the requirements set out at Title 5 of
the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
you believe you meet these requirements, you must file a motion for attorney fees
WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                4

States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.